DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7, 15-17 in the reply filed on 9/19/2022 is acknowledged.  The traversal is on the ground(s) that these claims were not rejected for lack of unity of invention by the ISA and the present case falls into the situation where the MPEP urges the Examiner to take the broad practical approach and examine the claims.  This is not found persuasive because Applicant does not provide an argument as to why the claimed inventions are not distinct or the special feature the different inventions share. As in the Election Requirement, claim 1 claims determining parameters for a service slice, being a mapping between resource allocations and QoE, a QoS tolerance for a QoE, and information for a current QoE and target QoE for purposes of allocating resources at a network controller, with the dependent claims detailing how these parameters are configured and obtained. Claim 8, however, recites an invention in which a broad QoS parameter is configured, and this QoS parameter is signaled using a bitmap configured in a novel way including two fields, the first field specifying a first QoS parameter and a second field with a second QoS parameter. There is no indication of resource allocation or QoE for a slice based on a mapping of resource allocation for carrying out the same intended purpose as in claim 1. The only features shared between claim 8 and claim 1 are the sharing and determination of a QoS parameter which is not novel and nonobvious, and Examiner further notes that the QoS parameter in claim 8 is not the same as any of the parameters in claim 1. There is no shared technical feature between the inventions of claim 1 and claim 8 that are considered novel and nonobvious thus rejoinder is not appropriate.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 6, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, Claim 6 recites the limitation "the plurality of slices" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claims lack any previous recitation defining “a plurality of slices” as claim 1 only recites at least one slice. Applicant should recite “the at least one slice” or define a plurality of slices to overcome this rejection. Claim 17 is rejected for the same reason as claim 6 for failing to define “a plurality of slices” before reciting “the plurality of slices” in line 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (“Rangarajan”) (US 20180270347 A1) in view of Senarath et al. (“Senarath”) (US 20160352924 A1).

Regarding claim 1, Rangarajan teaches:
A method for facilitating allocation of network resources to at least one slice in a communication network [Figure 7, appliance 200 performing method for application], the method comprising: 
obtaining information identifying a mapping between network resource allocations and a respective quality of experience (QoE) associated with a user [see ¶0260 and ¶0263, the claimed mapping is considered the teaching of the “allocation minimum” which is a mapping defining the resource allocation amount that maps to a satisfactory QoE, used again in ¶0263, obtained by and thus provided to session controller 710]; 
obtaining information relating to a quality of service (QoS) tolerance for a particular QoE [¶0261-263, obtain information that a network condition i.e. QoS metric is responsible for a QoE deficiency, considered QoS tolerance information affecting the QoE]; providing to a controller for allocating at least a portion of the network resources to the at least one slice: i) the information identifying a mapping between network resource allocations and a QoE [see ¶0260 and ¶0263, mapping is considered the allocation minimum defining the resource allocation amount that maps to a satisfactory QoE, used again in ¶0263, obtained and thus provided to session controller 710, and for allocating resource on e.g.  a new, better link]; ii) the information relating to the QoS tolerance [¶0261-263, obtain information that a network condition i.e. QoS metric is responsible for a QoE deficiency, considered QoS tolerance, obtained by controller and thus considered also to be provided to controller]; and iii) information identifying a current QoE and a target QoE associated with at least one user [¶0261, current QoE in message below target i.e. predefined threshold, considered this information to be obtained and thus provided to controller 710].
Rangarajan teaches determining QoE parameters for adjustment for a client for a session ¶0260 but does not expressly teach slice, although ¶0006 of Rangarajan indicates sessions correspond to different services with different network requirements e.g. VoIP which may be implemented via slices.
Senarath teaches facilitating allocation of network resources to at least one slice, and allocation at least a portion of the network resources to the at least one slice [¶0152, controller learns QoE targets, increase or decrease resources to meet QoE threshold for slice].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the QoE management method such that it pertains to a slice to be managed as in Senarath. Rangarajan teaches managing QoE and resources for a session with a UE and the session pertains to specific requirements similar to that of a slice. Although a slice is not expressly taught, it would have been obvious to modify the session to be a slice as in Senarath who teaches slices allow for communication service requirements of a particular network service and provides performance guarantees, and further addresses the need for to improve the Quality of Experience (QoE) for users of the networks and enable the new technologies and wireless network capabilities to allow for the new services and service levels

Regarding claim 2, Rangarajan-Senarath teaches:
The method according to claim 1, wherein the information relating to a QoS tolerance comprises a function (e.g. a QoS-to-QoE gradient) mapping a sensitivity of a particular QoE to changes in at least one associated QoS parameter [Rangarajan ¶0262, regression function to determine sensitivity of QoE to changes in QoS i.e. network performance metric, sensitivity being statistical significance factor of a metric on overall QoE capable of bringing QoE below threshold].

Regarding claim 4, Rangarajan-Senarath teaches:
The method according to claim 1, wherein the information identifying a mapping between network resource allocations and a QoE associated with a user is obtained by an agent associated with the at least one slice [Rangarajan ¶0260-263, module on session controller obtains mapping information in using the mapping information to determine resource allocation, and this is considered under broadest reasonable interpretation to be an agent without further detail on the claimed agent, and for a slice as in ¶0152 of Senarath see rationale for combination claim 1].

Regarding claim 5, Rangarajan-Senarath teaches:
A method for allocating network resources to at least one session in a communication network [Figure 7, appliance 200 performing method for application], the method comprising: obtaining: i) information identifying a mapping between network resource allocations and a quality of experience (QoE) associated with a user  [see ¶0260 and ¶0263, the claimed mapping is considered the teaching of the “allocation minimum” which is a mapping defining the resource allocation amount that maps to a satisfactory QoE, used again in ¶0263, obtained by and thus provided to session controller 710]; ii) information relating to a quality of service (QoS) tolerance for a particular QoE [¶0261-263, obtain information that a network condition i.e. QoS metric is responsible for a QoE deficiency, considered QoS tolerance]; and iii) information identifying a current QoE and a target QoE associated with at least one user [¶0261, current QoE in message below target i.e. predefined threshold, considered obtained and thus provided to controller 710]; and allocating at least a portion of the network resources to the at least one session based on the QoS tolerance and the current QoE and the target QoE [see ¶0260-0263, parameters provided to session controller 710, and for allocating resource on e.g.  a new, better link based on these parameters].
Rangarajan teaches determining QoE parameters for adjustment for a client for a session ¶0260 but does not expressly teach slice, although ¶0006 of Rangarajan indicates sessions correspond to different services with different network requirements e.g. VoIP which may be implemented via slices.
Senarath teaches facilitating allocation of network resources to at least one slice, and allocation at least a portion of the network resources to the at least one slice [¶0152, controller learns QoE targets, increase or decrease resources to meet QoE threshold for slice].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the QoE management method such that it pertains to a slice to be managed as in Senarath. Rangarajan teaches managing QoE and resources for a session with a UE and the session pertains to specific requirements similar to that of a slice. Although a slice is not expressly taught, it would have been obvious to modify the session to be a slice as in Senarath who teaches slices allow for communication service requirements of a particular network service and provides performance guarantees, and further addresses the need for to improve the Quality of Experience (QoE) for users of the networks and enable the new technologies and wireless network capabilities to allow for the new services and service levels

Regarding claim 7, Rangarajan-Senarath teaches:
The method according to claim 5, wherein the network resources comprise at least one of: physical network resources [Rangarajan ¶0260-263]; virtualised network resources; radio network resources [Rangarajan ¶0257, ¶0260-263]; transport network resources; core network resources; and end-to-end network resources.

Regarding claim 15, Rangarajan-Senarath teaches:
A network function for facilitating allocation of network resources to at least one slice in a communication network, the network function comprising a controller, and a transceiver, wherein the controller is configured to perform the method according to claim 1 [Rangarajan ¶0260-263, appliance 200 Figure 7a, see Figure 1E, 100, ¶0074].

Regarding Claim 16, Rangarajan-Senarath teaches:
A network function for allocating network resources to at least one slice in a communication network, the network function comprising a controller, and a transceiver, wherein the controller is configured to perform the method according to claim 5 [Rangarajan ¶0260-263, appliance 200 Figure 7a, see Figure 1E, 100, ¶0074].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (“Rangarajan”) (US 20180270347 A1) in view of Senarath et al. (“Senarath”) (US 20160352924 A1) and Halpern et al. (“Halpern”) (US 20170126792 A1).

Regarding claim 3, Rangarajan-Senarath teaches:
The method according to claim 1.
Rangarajan teaches learning resource allocation mapping information but not via machine learning however Halpern teaches wherein the information identifying a mapping between network resource allocations and a QoE associated with a user is obtained using machine learning [¶0036-38, mapping of resource allocation to optimized SFC provision to enable QoE, mapping based on machine learning to determine optimal resource allocation to SFC mapping].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify machine learning to determine QoE and resource allocation mappings. Rangarajan teaches determining these associations between the resource allocation and associated QoE for satisfactory service and it would have been obvious to determine this relationship using machine learning as in Halpern who teaches machine learning may be used to optimize resource usage in determining resources provisioned and how these need to be adjusted ¶0037.

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (“Rangarajan”) (US 20180270347 A1) in view of Senarath et al. (“Senarath”) (US 20160352924 A1) and Andrews et al. (“Andrews”) (US 20200029242 A1).

Regarding claim 6, Rangarajan-Senarath teaches:
The method according to claim 5.
Rangarajan teaches allocating network resources but does not teach the characteristics however Andrews teaches wherein the allocating the at least a portion of the network resources to the at least one slice is further based on at least one of: a current network load; a service level agreement; a respective priority associated with the plurality of slices; and a cost associated with the network resources [¶0031 allocate resources based on SLA]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify SLA in determining resource allocation. Rangarajan teaches determining resource allocation based on several factors regarding resources available and optimal links. It would have been obvious to determine resource allocation based on a SLA as in Andrews ¶0024 as SLAs indicate intended service requirements for service in 5G networks and resource allocation based on SLAs allow for improved 5G network communication ¶0025.

Regarding claim 17, Rangarajan-Senarath teaches:
The network function according to claim 16.
 Rangarajan teaches allocating network resources but does not teach the characteristics however Andrews teaches wherein the controller is further configured to allocate the at least a portion of the network resources to the at least one slice based on at least one of: a current network load; a service level agreement (SLA); a respective priority associated with the plurality of slices [¶0031 allocate resources based on SLA]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify SLA in determining resource allocation. Rangarajan teaches determining resource allocation based on several factors regarding resources available and optimal links. It would have been obvious to determine resource allocation based on a SLA as in Andrews ¶0024 as SLAs indicate intended service requirements for service in 5G networks and resource allocation based on SLAs allow for improved 5G network communication ¶0025.

Conclusion
Dao US 20170332282 A1 - ¶0086-108
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478